UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-7271


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

FRANKLIN MACKENSIE ROBINSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:10-cr-00599-RBH-1)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin Mackensie Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin Mackensie Robinson appeals the district court’s order denying his motion

seeking a sentence modification under § 404(b) of the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194, 5222. We have reviewed the record and find no reversible error.

We therefore affirm the district court’s order. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2